                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:19-CV-00206-GCM
 TWELVE TWENTY-FOUR, LLC,                       )
                                                )
                Plaintiffs,                     )
                                                )
    v.                                          )          ORDER
                                                )
 BAHAKEL COMMUNICATIONS, LTD.,                  )
                                                )
                Defendants.                     )
                                                )

         THIS MATTER COMES before this Court on Defendant’s Motion to Dismiss. (Doc. No.

7). After the filing of Defendant’s Motion, Plaintiff timely filed an Amended Complaint on June

6, 2019. (Doc. No. 9). The filing of the Amended Complaint renders Defendant’s original Motion

moot.

         As such, Defendant’s Motion to Dismiss is DENIED AS MOOT.

         SO ORDERED.



                                      Signed: August 19, 2019
